DETAILED ACTION

Allowable Subject Matter

Claims 1-8 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to record is Steed (US 2701019).
Regarding claims 1 and 15, Steed discloses a downhole-type tool comprising: an uphole end (15) that connects to a drill string (13) (figs 3-4); a hollow milling-bit (18) at a downhole end (lower end of fig 4) of the downhole-type tool (figs 3-4), the hollow milling-bit defining a first interior flow passage (16) (figs 3-4); a junk catcher sub (17) connected to the hollow milling-bit and positioned between the hollow milling-bit and the uphole end (figs 3-4), the junk catcher sub defining a second interior flow passage (34) in-line with the first interior flow passage (fig 3); a junk recovery tube (26) connected to the junk catcher sub and positioned between the junk catcher sub and the uphole end (figs 3-4), the junk recovery tube defining a third interior flow passage (interior of 26) in-line with the first interior flow passage and the second interior flow passage (figs 3-4); and a reverse circulation diverter sub (11) connected to the junk recovery tube and positioned between the junk recovery tube and the uphole end (figs 3-4), the reverse circulation diverter sub comprising: a ball seat (41) defining a flow passage with a smaller cross-sectional diameter than a diameter of a ball (40) to be received by the ball seat (fig 2); a first recirculation passage (32) defined by a housing (11) of the reverse circulation 
Steel is silent regarding the fact that the catch basket is fixed to a downhole end of the reverse circulation diverter sub and positioned in the third interior flow passage as specifically called for in the claimed combination.

Regarding claim 11, Steed discloses A method comprising: rotating a downhole-type milling tool within a wellbore (figs 1-4, col 2 lines 7-9): reversing circulation within the downhole-type milling tool (col 1 lines 1-24), wherein reversing circulation comprises directing circulation fluid to flow outside of the downhole-type milling tool in a downhole direction (col 1 lines 25-30), and within the downhole-type milling tool in an uphole direction (col 1 lines 25-30), wherein reversing circulation comprises receiving a ball (40) in a ball seat (41) of the downhole-type milling tool (figs 3-4), the ball in the ball seat directing fluid to reverse circulate ( col 2 line 78 - col 3 line 12); receiving cuttings within the downhole-type milling tool in response to the reversed circulation ( col 2 line 78 - col 3 line 12); retaining the cuttings within the downhole-type milling tool (col 2 lines 10-14); 
Steel is silent regarding returning circulation to normal by the circulation fluid while the downhole-type milling tool remains within the wellbore, wherein normal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DA/
2/2/2021

/TARA SCHIMPF/Primary Examiner, Art Unit 3672